Citation Nr: 1550177	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  09-50 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sinus polyps.  

2.  Entitlement to service connection for a trauma brain injury (TBI).

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied, in pertinet part, the issues on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran has not been diagnosed with sinus polyps during the appeal period.

2.  The weight of the evidence does not demonstrate a current diagnosis of TBI. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinus polyps have not been met.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

2.  The criteria for service connection for a TBI have not been met.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated in January 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, Social Security Administration disability records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with his TBI claim in October 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case is adequate.  The examiner reviewed all the pertinent evidence of record, the Veteran's reported in-service head injury, and conducted appropriate TBI testing. 

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claim for service connection for sinus polyps.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing a current diagnosis for sinus polyps.  Accordingly, the Board finds that no further development of the Veteran's claim for service connection for sinus polyps is required as there is no evidence indicating that the Veteran's currently has such a disorder.  

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's conditions are not listed as "chronic disease[s]" under 38 C.F.R. 
§ 3.309(a) (2015); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Sinus Polyps

The Veteran essentially contends that he has sinus polyps that are related to service. 
Upon review of all the evidence, lay and medical, the Board finds that the weight of the evidence of record demonstrates that the Veteran does not have a current sinus disability, to include polyps.

Service treatment records are negative for complaints, diagnoses, or treatment for sinus polyps.  At the April 1970 service separation examination, the Veteran had a normal clinical evaluation of his sinuses and nose.  In an April 1970 report of medical history, completed by the Veteran at service separation, he specifically denied having nose trouble or sinusitis.  

Social Security Administration disability records contain a March 2002 psychological evaluation from Dr. B.A.  In the report it was noted that the Veteran had a cyst and polyp removed from his nasal passage from an unknown hospital in the 1980s.   

Private treatment records include an April 1991 MRI of the brain ordered by 
Dr. D.L.  The MRI showed that the Veteran had a large rounded density in the floor of the right maxillary sinus, noted to be consistent with a mucous retention cyst.  There was no further record of treatment for the cyst or for any other sinus condition.

Post-service VA treatment records from April 2008 to January 2014 are negative for complaints of a sinus condition or a diagnosis of sinus polyps.

The Board has also considered the Veteran's statements regarding his belief that he currently has sinus polyps.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with a sinus condition, such as pain and sinus discharge, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose sinus polyps.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Sinus polyps are a medically complex disease process because they require specialized testing to diagnose and manifest symptomatology that may overlaps with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

For these reasons, and upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran does not have a currently diagnosed sinus disorder, to include sinus polyps during the appeal period.  Although the evidence suggests that the Veteran may have had some nasal polyps removed in the 1980s, post-service private and VA treatment records do not show that the Veteran has a current diagnosis of sinus polyps.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).

As noted above, in the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.  Because the preponderance of the evidence is against the claim for service connection for sinus polyps, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Residuals of a TBI

The Veteran contends that he sustained a head injury in service.  Specifically, the Veteran has reported that a wood beam fell and hit his head during service.  The Veteran denied having lost consciousness, but stated that he was lightheaded for about an hour.  See Veteran's statements during the October 2012 VA examination report.  

Upon review of all the evidence of record, the Board finds that the Veteran has not been clinically diagnosed with a TBI.

During an October 2012 VA examination, the Veteran stated that a wood beam fell on his head during service.  In a November 2008 statement, the Veteran stated that "I did hit my head right behind my right ear on a bunker beam."  However, service treatment records do not show any documentation of a head injury.  Although a September 1969 service treatment records reflects that the Veteran was treated for a laceration of the left ear, there was no indication of a head injury.  The April 1970 service separation examination also does not reflect a diagnosis or notation of a previous head injury. 

In a September 1990 consultation summary, Dr. D.L. noted that the Veteran had been referred for consultation and neurological examination for complaints of left craniofacial pain and headaches.  Dr. D.L. noted that he had reviewed the characteristics of the Veteran's present symptoms, past and family history, and had performed a general and neurological examination.  Dr. D.L. then noted that the onset of the Veteran's symptoms of paroxysmal trigeminal pain was six months ago.  Dr. D.L. also noted that the Veteran had a past history of cranial trauma twenty years ago with possible displacement of TMJ, trigeminal neuritis, and left cranial spur.  Dr. D.L. did not diagnose the Veteran with a TBI and did not provide an opinion as to the etiology of the Veteran's craniofacial pain and headaches.

During the October 2012 VA TBI evaluation, the Veteran reported that he experienced headaches and decreased memory.  The examiner stated that there was no medical documentation of a head injury or loss of consciousness and service treatment records only revealed that the Veteran suffered a laceration of the left ear.  The examiner also noted that there was no indication of a neurological defect.  After a review of the evidence of record and after conducting the appropriate neuropsychological testing, the examiner stated that the Veteran had not had a TBI or any residuals of a TBI.  

The Veteran maintains that he has residuals of a TBI, to include headaches.  The Board finds that the Veteran is competent to report observable symptoms such as perceived memory impairment, headaches, and other cognitive problems.  Layno, 6 Vet. App. 465.  However, in this case, the Veteran does not possess the training needed to diagnose a complicated medical condition such as a TBI.  Kahana, 24 Vet. App. at 435.  The diagnosis of TBI requires medical and neuropsychological testing and may manifest symptomatology that may overlaps with other disorders.  Accordingly, the Board affords more probative weight to the October 2012 VA examiner's findings than to the Veteran's lay statements.

The Board has also reviewed the remaining medical evidence of record, including private, VA treatment records, and Social Security Administration records.  The Board has found no diagnosis or treatment for a TBI aside from the Veteran's statements.  "In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. 223, 225 (1992).  

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for a TBI.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.


ORDER

Service connection for sinus polyps is denied.  

Service connection for a TBI is denied.  


REMAND

Service Connection for Headaches

The Veteran essentially contends that his currently diagnosed headaches are related to service.  

In a September 1990 consultation summary, Dr. D.L. noted that the Veteran had been referred for consultation and neurological examination for complaints of left craniofacial pain and headaches.  Dr. D.L. noted that he had reviewed the characteristics of the Veteran's present symptoms, past and family history, and had performed a general and neurological examination.  Dr. D.L. then noted that the onset of the Veteran's symptoms of paroxysmal trigeminal pain was six months ago.  Dr. D.L. also noted that the Veteran had a past history of cranial trauma twenty years ago with possible displacement of TMJ, trigeminal neuritis, and left cranial spur.  Dr. D.L. did not provide an etiology regarding the Veteran's headaches.  

The Veteran was afforded a VA examination in October 2012.  The examiner diagnosed the Veteran with tension headaches.  During the TBI examination (conducted by the same examiner), the Veteran reported that after his purported head injury in service, he had headaches that were brief and severe, but that had improved over the past four years.  Although the October 2012 examiner stated that the Veteran did not have a TBI, an opinion as to the etiology of the Veteran's headache disorder was not provided. 

Although the Veteran has not been found to have sustained a TBI, the Veteran has consistently stated that he hit his head on a wood beam in service.  As an opinion as to the etiology of the Veteran's headache disorder has not been obtain, the Board finds that a remand is warranted.  The Veteran's representative has also specifically asked that the Veteran's claim for service connection for headaches be remanded to obtain a medical opinion.  See October 2015 informal hearing presentation.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records and associate them with the electronic claims file.

2.  Then, obtain an appropriate VA medical opinion regarding the etiology of the Veteran's tension headaches.  The entire record must be furnished to the examiner.  The examiner should assume that the Veteran hit his head on wooden beam in service.  In addition, the service treatment record show treatment for a laceration of the left ear.  

The VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed tension headaches are etiologically related to service.

A clear rationale for all opinions must be provided.

3.  The RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


